 

Exhibit 10.57

 

2004 ANNUAL SENIOR EXECUTIVE BONUS PLAN

 

The following bonus plan will govern senior executives for the year 2004.

 

As used herein:

 

“Bonus Payment Date” means the date on which the Annual Bonus and any Quarterly
Progress Payouts are paid as determined by the Compensation Committee. Payments
shall be made as soon as practicable after the financial statements for the
relevant period are prepared, reviewed or audited by the Company’s independent
accountants and approved by the Board of Directors. Except for good cause,
Quarterly Progress Payouts shall be made no later than 35 days after the end of
the applicable quarter and the Annual Bonus will be paid no later than 65 days
after the end of the Fiscal Year.

 

“EBITDA” means the Company’s earnings before interest, taxes, depreciation and
amortization for the applicable Fiscal Year as calculated from the Company’s
audited statements of operations, but adjusted for (A) any extraordinary gains
or losses or items of a non-recurring nature, and; (B) strategic costs as
determined and approved by the Compensation Committee.  In the event of any
dispute or disagreement, the Board of Directors shall have the sole discretion
to determine EBITDA for purposes of this Agreement.

 

“Plan” means the Annual Plan approved by the Board of Directors for the
applicable Fiscal Year.

 

(a)           Annual Bonus.

 

During the first year that  Employment Agreement is in effect, Executive shall
be eligible to earn an Annual Performance Bonus (the “Annual Bonus”) as follows:

 

Employment on Payout Dates as Prerequisite; No Bonus Earned Until Payment Date. 
Executive shall not earn or be entitled to an Annual Bonus, a prorated share of
the Annual Bonus, or any portion thereof unless Executive remains employed by
the Company in an Executive position through the applicable period and remains
employed in an Executive position on the Payment Date.  Should Executive be
employed by the Company on the date of a Quarterly Progress Payout but not at
the time of the payment of the Annual Bonus, Executive shall have earned and be
entitled to payment only of the Quarterly Progress Payout(s) actually received
and shall not have earned or be entitled to any additional amounts.

 

Attainment of Plan as Prerequisite.  No Annual Bonus shall be earned or payable
unless earnings as measured by fiscal year-end audited EBITDA are at no less
than 90% of Plan for the then-current Fiscal Year.  Eligibility shall be based
on the percentage of Plan achieved, as described below.

 

Annual Bonus as Percentage of Salary Based Upon Achieving Plan.  Upon achieving
90% of Plan, Executive shall be eligible for an Annual Bonus equal to 25%
[22.5%; 20%] of Base

 

--------------------------------------------------------------------------------


 

Salary.  Upon achieving 100% of Plan, Executive shall be eligible for an Annual
Bonus equal to 50% [45%; 40%] of Base Salary.  Upon achieving less than 100% of
Plan but more than 90% of Plan Executive shall be eligible for an Annual Bonus
which shall be prorated based upon the percentage of Plan achieved.

 

Method of Payment.  There shall be a Quarterly Progress Payout of the Annual
Bonus as follows.

 

(1)                                  At the conclusion of the first fiscal
quarter ending December 31, provided that quarterly EBITDA is at least 90% of
Plan for that first quarter based upon quarterly review by the Company’s
auditors, the amount of annual bonus that would be earned if, at the end of the
fiscal year, EBITDA was equal to the same percentage of Plan as the percentage
achieved in the first quarter, multiplied by 12.5%;

 

(2)                                  At the conclusion of the second fiscal
quarter ending March 31, the greater of the following:

 

(A)                              If quarterly EBITDA is at least 90% of Plan for
that second quarter based upon quarterly review by the Company’s auditors, the
amount of annual bonus that would be earned if, at the end of the fiscal year,
EBITDA was the same percentage of Plan as the percentage achieved in the second
quarter,  multiplied by 25%; or

 

(B)                                If no bonus was earned in the first quarter
and EBITDA in the aggregate for the first and second quarters is at least 90% of
Plan, based upon quarterly review by the Company’s auditors, the amount of
annual bonus that would be earned if, at the end of the fiscal year, EBITDA was
the same percentage of Plan as the percentage achieved in the first and second
quarters multiplied by 37.5%;

 

(3)                                  At the conclusion of the third fiscal
quarter ending June 30, the greater of the following:

 

(A)                              If quarterly EBITDA is at least 90% of Plan for
that third quarter based upon quarterly review by the Company’s auditors, the
amount of annual bonus that would be earned if, at the end of the fiscal year,
EBITDA was the same percentage of Plan as the percentage achieved in the third
quarter, multiplied by 12.5%; or

 

(B)                                If a bonus was earned in the first quarter
but not the second quarter, and if EBITDA in the aggregate for the second and
third quarters is at least 90% of Plan based upon quarterly review by the
Company’s auditors, the amount of annual bonus that would be earned if, at the
end of the fiscal year, EBITDA was the same

 

2

--------------------------------------------------------------------------------


 

percentage of Plan as the percentage achieved in the second and third quarters,
multiplied by 37.5%, or

 

(C)                                If no bonus was earned in the first or second
quarters and, if EBITDA in the aggregate for the first, second and third
quarters is at least 90% of Plan, based upon quarterly review by the Company’s
auditors, the amount of annual bonus that would be earned if, at the end of the
fiscal year, EBITDA was the same percentage of Plan as the percentage achieved
in the first, second and third quarters, multiplied by 50%;

 

(4)                                  At the conclusion of the fiscal year ending
September 30, the following:

 

(A)                              If annual EBITDA is at least 90% of Plan for
the year based upon audited results by the company’s auditors, 100% of the
annual bonus earned less any Quarterly Progress Payouts made during the fiscal
year.

 

(b)           Supplemental Annual Bonus Payment On Earnings Exceeding Plan.

 

At the conclusion of the Fiscal Year in which results exceed Plan, Executive
shall be entitled to a Supplemental Annual Bonus payment equal to a percentage
share recommended by the company’s CEO and approved by the Board of Directors of
a bonus pool consisting of 25% of the EBITDA in excess of Plan; PROVIDED THAT
Executive shall not earn or be entitled to any Supplemental Bonus after the
aggregate of the base salary and all bonus payments reaches 300% of the base
Executive’s salary.

 

(c)           Potential Renewal of Annual Bonus.

 

The Annual Bonus may be renewed on an annual basis upon the review and
recommendation of the CEO and approval of the Board of Directors.

 

 

 

3

--------------------------------------------------------------------------------